Citation Nr: 1342629	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-02 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for service-connected left shoulder arthritis and strain with tendon tear.

2.  Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to March 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the RO granted service connection for left shoulder arthritis and strain with tendon tear, and assigned an initial 10 percent rating effective January 16, 2009.  The RO also denied service connection for a low back disability.

In September 2009, the Veteran specifically filed a notice of disagreement (NOD) with respect to the May 2009 denial of service connection for a low back disability.  The RO furnished the Veteran a statement of the case (SOC) in November 2010, and the Veteran perfected his appeal, via a VA Form 9 (Appeal to Board of Veterans' Appeals), in January 2010.

With respect to the left shoulder disability claim, the Veteran submitted a request for an increased rating in August 2009.  Additional evidence, in the form of a VA examination report dated October 2009, was received warranting a readjudication of the claim in a November 2009 RO rating decision which continued the 10 percent rating.  The Veteran submitted an NOD to this decision in January 2010.  The RO furnished the Veteran an SOC in June 2010, and the Veteran perfected his appeal via a VA Form 9 in July 2010.

The Veteran attended a hearing before the RO in March 2011.  A copy of the hearing transcript is associated with the claims folder.

By rating decision dated April 2011, the RO awarded a 20 percent rating for left shoulder disability effective to the date of the original claim - January 16, 2009.  Thus, the RO has properly considered the left shoulder disability claim as an initial rating claim.  See 38 C.F.R. § 3.156(b).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran, who lives in Wisconsin, initially requested a video-conference hearing before a Veterans Law Judge (VLJ) in his July 2010 VA Form 9 filing.  After receiving an August 2010 letter suggesting that a hearing before a VLJ in Washington, DC, may be a faster alternative, the Veteran elected to appear before a VLJ in Washington, DC.  

By letter dated September 5, 2013, the Veteran was notified that his hearing before a VLJ in Washington, DC, was scheduled for November 4, 2013.  Prior to that hearing, on September 23, 2013, the Veteran submitted a statement to the RO cancelling his hearing before a VLJ in Washington, DC, and requesting a video-conference hearing.  As the hearing change request was received by VA prior to the scheduled Board hearing, the Board remands this case to the RO to schedule the Veteran for a video-conference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

